 



ASSIGNMENT AND ASSUMPTION AGREEMENT (ADMA LOAN)

 

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (ADMA LOAN) (the “Agreement”) is dated
and effective this 20th day of July, 2018 (“Effective Date”), by and among
BIOTEST AG (“Biotest”) and BIOTEST PHARMACEUTICALS CORPORATION (“BPC”), and
solely for purposes of Section 2 hereof, ADMA BIOMANUFACTURING, LLC and ADMA
BIOLOGICS, INC. (together, “ADMA”). Each individual party to the Agreement is
referred to as a “Party” and collectively as the “Parties”.

 

W I T N E S S E T H:

 

WHEREAS, BPC and ADMA entered into a certain Subordinated Loan Agreement, with
an effective date of June 6, 2017, a copy of which is attached hereto as Exhibit
“A” (the "ADMA Loan Agreement");

 

WHEREAS, in connection with the ADMA Loan Agreement, BPC entered into a
Subordination Agreement dated as of October 10, 2017, with Marathon Healthcare
Finance Fund, L.P. and Wilmington Trust, National Association, a copy of which
is attached hereto as Exhibit “B” (the “Subordination Agreement”);

 

WHEREAS, BPC wishes to assigns all of its rights, interest and obligations in
the ADMA Loan Agreement and the Subordination Agreement to Biotest AG; and

 

WHEREAS, the consent of ADMA is required in connection with the assignment of
the ADMA Loan Agreement;

 

NOW, THEREFORE, in exchange for good and valuable consideration, the receipt and
adequacy of which are acknowledged, the Parties hereby agree as set forth below.

 

1.ASSIGNMENT AND ASSUMPTION

 

1.1              Assignment of ADMA Loan Agreement and Subordination Agreement.
BPC does hereby grant, sell, assign, transfer and convey to Biotest AG, its
successors and assigns, all of BPC’s right, title and interest in, to and under,
together with BPC’s obligations under the ADMA Loan Agreement and Subordination
Agreement. From and after the Effective Date, all references in the ADMA Loan
Agreement to “Lender” shall mean Biotest AG and all references in the
Subordination Agreement to “Creditor” shall mean Biotest AG.

 

1.2              Acceptance and Assumption by Biotest of ADMA Loan Agreement
Subordination Agreement. Biotest hereby accepts the foregoing assignment and
assumes all of the obligations of BPC under the ADMA Loan Agreement and the
Subordination Agreement.

 







 

2.CONSENT AND ACKNOWLEDGEMENT

 

2.1              Acknowledgement. The Parties acknowledge that as of the
Effective Date, the outstanding amount of principal and accrued interest owed by
ADMA to BPC under the ADMA Loan Agreement is $15,000,000 principal and $112,500
of accrued and unpaid interest. The Parties further acknowledge that, as of the
Effective Date, no Event of Default (as defined in the ADMA Loan Agreement) or
event that with the passage of time or notice or both would become such an Event
of Default exists under the ADMA Loan Agreement.

 

2.2              Consent. ADMA hereby consents to the aforementioned assignment
and assumption of the Loan Agreement from BPC to Biotest AG.

 

3.MISCELLANEOUS PROVISIONS

 

3.1              Governing Law. The validity and effect of this Agreement and
the rights and obligations of the Parties hereunder shall be governed by and
construed and enforced in accordance with the laws of Delaware, without regard
to its conflict of law provisions.

 

3.2               Authority. Each Party has the requisite corporate power and
authority to execute and deliver this Agreement, to consummate the transactions
contemplated herein and to perform all the terms and conditions to be performed
by it as provided for in this Agreement. The execution and delivery of this
Agreement has been duly authorized and approved by all necessary corporate
action. This Agreement has been duly executed and delivered by all Parties and
constitutes the valid and binding obligation of each Party, enforceable against
it in accordance with its terms. No consents or authorizations of third parties
are required for a Party to consummate the transactions contemplated herein.

 

3.3              Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

 

3.4              Integration. This Agreement constitutes the entire agreement
among the Parties with respect to the subject matter hereof.

 

3.5              Further Assurances. All Parties agrees to execute any and all
documents and take such further actions as shall reasonably be required to
effectuate this Agreement.

 

[SIGNATURES ON FOLLOWING PAGE]

 



2



 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first above written.

 



 

BIOTEST AG

a company organized under the laws of Germany

 

By: /s/ Dr. Bernhard Ehmer

 

Name: Dr. Bernhard Ehmer

 

Title: Chief Executive Officer

 

By: /s/ Dr. Michael Ramroth

 

Name: Dr. Michael Ramroth

 

Title: Chief Financial Officer

 

BIOTEST PHARMACEUTICALS CORPORATION

a Delaware corporation

 

By: /s/ Donna Quinn

 

Name: Donna Quinn

 

Title: Vice President and General Counsel

 

[Signatures Continued on Following Page]

 



[Signature Page to Assignment and Assumption Agreement (ADMA LOAN)]



 



 

SOLELY FOR PURPOSES OF SECTION 2:

 

ADMA BIOMANUFACTURING, LLC

a Delaware limited liability company

 

By: /s/ Adam Grossman

 

Name: Adam Grossman

 

Title: President & Chief Executive Officer

 

ADMA BIOLOGICS, INC.

a Delaware corporation

 

By: /s/ Adam Grossman

 

Name: Adam Grossman

 

Title: President & Chief Executive Officer

 

[Signatures End Here]

 



[Signature Page to Assignment and Assumption Agreement (ADMA LOAN)]



 

EXHIBIT A

ADMA Loan Agreement

 







 

EXHIBIT B

SUBORDINATION AGREEMENT

 